Cuyahoga App. No. 93366, 2009-Ohio-4543. On September 16, 2009, this court found Kevin Hughley to be a vexatious litigator under S.Ct.Prac.R. XIV(5)(B). This court further ordered that Hughley was prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. On September 11, 2009, Hughley filed a notice of appeal and memorandum in support of jurisdiction. Upon consideration thereof,
It is ordered by the court, sua sponte, that appellant show good cause within fourteen days of the date of this entry why this court should proceed to consider his appeal.